Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCooey (U.S. 2011/0206498) in view of Decker et al. (U.S. 2006/0228206) and further in view of Orosa et al. (U.S. 2010/0054946).
Re claim 1:
McCooey discloses a gas turbine engine (10, gas turbine engine - Para 19) comprising: 
a combustor section (28, combustor - Para 20) arranged between a compressor section (see Fig. 1 at 24 and 26, and Para 20 (person having ordinary skill in the art would recognize elements 24 and 26 collectively as a type of compressor section as Para 20 describes element 24 as a booster compressor and element 26 as a high pressure compressor)) and a turbine section (see Fig. 1 at 30 and 32, and Para 20 (person having ordinary skill in the art would recognize elements 30 and 32 collectively as a type of turbine section as Para 20 describes element 30 as high pressure turbine and element 32 as a low pressure turbine))(see Fig. 1 where 28 is shown between 24/26 and 30/32), wherein the compressor section (24/26) includes at least a low 
a fan section (16, fan section - Para 19) having an array of fan blades (14, fan blades - Para 19), wherein the low pressure compressor (24) is downstream from the fan section (16)(see Fig. 1 - element 24 is shown downstream of element 16); and 
an airfoil (see Fig. 1 at 24 (person having ordinary skill in the art would recognize a type of airfoil is depicted at 24)) arranged in the low pressure compressor (24).
McCooey fails to disclose a fan section having an array of twenty-six or fewer fan blades.
Decker teaches a fan section (14, fan - Para 28 (a type of fan section as shown in Fig. 1)) having an array of twenty-six of fewer fan blades (see Fig. 1 and Para 50 - “reducing the number of fan blades from twenty-two to either twenty or eighteen”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the number of fan blades of Decker in the fan section of McCooey for the advantage of improved aerodynamic efficiency (Decker; Para 50).
McCooey fails to disclose an airfoil including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position 
Orosa teaches an airfoil (15, airfoil - Para 26) including pressure (42, pressure side surface - Para 27) and suction sides (44, suction side surface - Para 27) extending in a radial direction (see Fig. 2 and Para 33 - “the radial z-axis” (a type of radial direction as depicted in Fig. 2)) from a 0% span position (Fig. 13 - SPAN 0.0) to a 100% span position (Fig. 13 - SPAN 1.0), wherein the airfoil (15) has a relationship between an axial stacking offset (Fig. 13 - “XCG”; Para 56 - “Tables 1, 2, and 3 provide values for… centers-of-gravity in the x and y directions for specific points, N, along the span of the airfoil 15” (x-cg values of Tables 1, 2, and 3 are plotted on Fig. 13) and “The x-cg coordinate is given in meters as a displacement in the x direction from the x-cg coordinate for the center-of-gravity of the radially innermost section of the airfoil 15” (this definition is consistent with the definition for axial stacking offset provided in the Instant Specification/Drawings at Para 44 and as shown in Fig. 4 where it is described that “axial stacking offset Xd corresponds to the location of the center of gravity Xcg for a particular section at a given span location to a reference point 80 in the X direction” and that “reference point 80 is a location such as the axial center of the root”)) and span position (Fig. 13 - “SPAN”) that includes a curve (Fig. 13, curve labeled CGA) with a negative slope from 90% span to 100% span (see Fig. 13 - CGA shown with a negative slope from approximately 0.6 (60% span) to 1.0 (100% span); and Para 52 - “At about 55% to 65% span, the centers-of-gravity transition and are substantially displaced an increasing amount in the axially forward direction from the transition portion 48 throughout the outer portion 50 up to the tip 22.”), where the negative slope leans in the axially forward direction”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the airfoil of McCooey after the airfoil of Orosa for the advantage of a compressor blade airfoil that accomplishes an increase in forward aerodynamic sweep and dihedral to provide improved performance with a reduction in losses generated by interaction of tip clearance, flow, secondary flows and passage shocks (Orosa; Para 39).
Re claim 2:
McCooey discloses wherein the gas turbine engine (10) is a two-spool configuration (see Fig. 1 and Para 4 - “The high pressure compressor, turbine, and shaft essentially form the high pressure rotor or spool… The low pressure turbine rotatably drives the fan and booster compressor via a low pressure shaft, all of which form the low pressure rotor or spool.”).
Re claim 3:
McCooey discloses wherein the airfoil (Fig. 1 at 24) is rotatable (Para 4 - “The low pressure turbine rotatably drives the fan and booster compressor via a low pressure shaft) relative to an engine static structure (67, fan frame - Para 19 (fan frame 67 is a type of engine static structure as shown in Fig. 1 and described in Para 19 - “…fan stages…are at least in part radially supported by a fan frame 67”)).
Re claim 4:

Re claim 5:
McCooey in view of Orosa teaches wherein the negative slope is from 70% span to 100% span (Orosa; see Fig. 13 - CGA shown with a negative slope (as described above) from approximately 0.6 (60% span) to 1.0 (100% span) and Para 52 - “At about 55% to 65% span, the centers-of-gravity transition and are substantially displaced an increasing amount in the axially forward direction from the transition portion 48 throughout the outer portion 50 up to the tip 22.”).
Re claim 6:
McCooey in view of Orosa teaches wherein the curve (Orosa; Fig. 13 - CGA) has a positive slope beginning at 0% span (Orosa; see Fig. 13 - CGA shown with a positive slope from approximately 0.0 (0% span) to approximately 0.6 (60% span) and Para 52 - “At about 55% to 65% span, the centers-of-gravity transition and are substantially displaced an increasing amount in the axially forward direction from the transition portion 48 throughout the outer portion 50 up to the tip 22.”), where the positive slope leans aftward relative to the engine axis (Orosa; see Fig. 13 - CGA shown with a positive slope which leans in counter the direction of “AXIALLY FORWARD” and Para transition and are substantially displaced an increasing amount in the axially forward direction”).
Re claim 7:
McCooey in view of Orosa teaches wherein the positive slope extends from 0% span to 40% span (Orosa; see Fig. 13 - CGA shown with a positive slope from approximately 0.0 (0% span) to approximately 0.6 (60% span) and Para 52 - “At about 55% to 65% span, the centers-of-gravity transition and are substantially displaced an increasing amount in the axially forward direction from the transition portion 48 throughout the outer portion 50 up to the tip 22.”).
Re claim 8:
McCooey in view of Orosa teaches wherein the curve transition from the positive slope to the negative slope in a range of 40% span to 75% span (Orosa; see Fig. 13 and Para 52 - “At about 55% to 65% span, the centers-of-gravity transition and are substantially displaced an increasing amount in the axially forward direction from the transition portion 48 throughout the outer portion 50 up to the tip 22.”).
Re claim 9:
McCooey discloses wherein the low pressure compressor (24) is counter-rotating relative to the fan blades (Para 21 - “the counter-rotatable first and second fan stages 60, 62 are drivenly connected to the low pressure turbine (LPT) 32 by a low pressure shaft 36 through an epicyclic gear train 40 in an epicyclic gearbox 56 so as to be counter-rotatable with respect to each other.”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCooey (U.S. 2011/0206498) in view of Decker et al. (U.S. 2006/0228206) and further in view of , as applied to claim 1 above, and further in view of Sheridan (U.S. 2013/0004297).
Re claim 10:
McCooey fails to disclose wherein the fan section has a fan pressure ratio of less than 1.55.
Sheridan teaches wherein a fan section (12, fan section - Para 27) has a fan pressure ratio of less than 1.55 (Para 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the fan section of McCooey after the fan section in the system of Sheridan (thereby applying the fan pressure ratio of Sheridan in the system of McCooey) for the advantage of producing a significant amount of thrust (Sheridan; Para 44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,570,916. Although the claims at issue are not identical, they are not patentably distinct from each other because .

Pat. No. 10,570,916
Application No. 16/744,749
Claim

Claim

1
A gas turbine engine comprising:

a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section;

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a fan pressure ratio of less than 1.55, wherein the low pressure compressor is counter-rotating relative to the fan blades, wherein the low pressure compressor is downstream from the fan section;

an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position that includes a curve with a negative slope from 90% span to 100% span, where the negative slope leans forward relative to an engine axis.
1





A gas turbine engine comprising: 

a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section; and 





an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position that includes a curve with a negative slope from 90% span to 100% span, where the negative slope leans forward relative to an engine axis.







wherein the gas turbine engine is a two-spool configuration.
2
wherein the gas turbine engine is a two-spool configuration.




3
wherein the airfoil is rotatable relative to an engine static structure.

3
wherein the airfoil is rotatable relative to an engine static structure.





4
wherein the negative slope is from 80% span to 100% span.
4
wherein the negative slope is from 80% span to 100% span.





5
wherein the negative slope is from 70% span to 100% span.

5
wherein the negative slope is from 70% span to 100% span.





6


wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis.

6
wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis.





7
wherein the positive slope extends from 0% span to 40% span.
7
wherein the positive slope extends from 0% span to 40% span.





8


wherein the curve transitions from the positive slope to the negative slope in a range of 40% span to 75% span.

8
wherein the curve transitions from the positive slope to the negative slope in a range of 40% span to 75% span.





1
wherein the low pressure compressor is counter-rotating relative to the fan blades 

9
wherein the low pressure compressor is counter-rotating relative to the fan blades..
1
wherein the fan section has a fan pressure ratio of less than 1.55
10
wherein the fan section has a fan pressure ratio of less than 1.55.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood et al. (U.S. 6,299,412) discloses a gas turbine engine (Col. 1, Lines 8-9) comprising an airfoil (12) wherein the airfoil has a relationship between an axial offset and span position that includes a curve (Fig. 3, 36b) with a negative slope (see Fig. 3) and is considered pertinent to Applicant’s disclosure but is not relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/18/21